           Case 2:18-cv-02205-MCE-CKD Document 13 Filed 01/18/19 Page 1 of 1


 1   Lincoln D. Bandlow, Esq. (CA #170449)
     Fox Rothschild LLP
 2   Constellation Place
     10250 Constellation Blvd., Suite 900
 3   Los Angeles, CA 90067
     Tel.: (310) 598-4150
 4   Fax: (310) 556-9828
     lbandlow@foxrothschild.com
 5
     Attorneys for Plaintiff
 6   Strike 3 Holdings, LLC

 7

 8

 9                              UNITED STATES DISTRICT COURT

10                             EASTERN DISTRICT OF CALIFORNIA

11

12   STRIKE 3 HOLDINGS, LLC,                            Case No.: 2:18-cv-02205-MCE-CKD

13                         Plaintiff,                   District Judge Morrison C. England, Jr

14   vs.                                                PLAINTIFF’S VOLUNTARY DISMISSAL
                                                        WITH PREJUDICE OF JOHN DOE
15   JOHN DOE subscriber assigned IP address            SUBSCRIBER ASSIGNED IP ADDRESS
     73.192.163.54,
16                                                      73.192.163.54
                           Defendant.
17

18           Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,
19   LLC hereby gives notice that its claims in this action against Defendant John Doe subscriber
20   assigned IP address 73.192.163.54 are voluntarily dismissed with prejudice.
21   Dated: January 18, 2019                             Respectfully submitted,
22

23                                                       By: /s/ Lincoln D. Bandlow
                                                         Lincoln D. Bandlow, Esq.
24                                                       FOX ROTHSCHILD LLP
                                                         Attorney for Plaintiff
25                                                       Strike 3 Holdings, LLC

26

27

28
                                                    1

                  Plaintiff’s Notice of Voluntary Dismissal with Prejudice of John Doe
                                   Case No. 2:18-cv-02205-MCE-CKD
